Citation Nr: 0409959	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  03-23 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial compensable rating for residual scar, 
right wrist ganglion cyst excision.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel





INTRODUCTION


The veteran served on active duty from July 1997 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision of the Chicago, Illinois 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which granted service connection for a "residual scar, right wrist 
ganglion cyst excision", and assigned a noncompensable rating.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND


As the Court of Appeals for Veterans Claims (Court) explained in 
Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991), the Board may 
consider only independent medical evidence to support its 
findings.  The Court went on to say that, if the medical evidence 
of record is insufficient, the Board is free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  Colvin 
at 175.  For the reasons described below, the veteran's claim must 
be remanded for another VA examination.

The VA examination from March 2002 stated that the veteran had no 
pain on dorsiflexion or plantar flexion of the wrist, but some 
pain with internal rotation at the elbow.  The veteran also 
reported increased pain with hand grip, although falling into 
normal ranges of motor activity.  The VA physician noted that the 
hand was otherwise normal.

In both the Notice of Disagreement (NOD)  (March 2003) and 
substantive appeal (August 2003), the veteran states that her hand 
condition is considerably worse than noted in the VA examination 
reports.  The veteran further explained her inability to take 
suitable notes for her college classes, and cannot maintain steady 
employment.

The duty to assist includes conducting a thorough, contemporaneous 
examination of the veteran that takes into account the records of 
prior medical treatment.  Green v. Derwinski, 1 Vet.App. 121 
(1991).  Inasmuch as the veteran indicates that her condition has 
worsened, she should be afforded a VA examination to determine the 
current severity of her right wrist disability.  The exam should 
also consider whether the veteran has any neurological 
manifestations from her service connected disability.  

In DeLuca v. Brown, 8 Vet.App. 202 (1995), the Court held that 
codes that provide a rating solely on the basis of loss of range 
of motion must consider 38 C.F.R. §§  4.40 and 4.45 (regulations 
pertaining to functional loss of the joints due to such factors as 
pain, weakened movement, excess fatigability, and incoordination).  
Therefore, to the extent possible, the degree of additional range 
of motion loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted, including during 
flare-ups.

Under the circumstances described above, additional development of 
the veteran's claim should be accomplished.  Accordingly, this 
case is REMANDED to the RO for the following:

1.	The RO should take appropriate steps to obtain and associate 
with the claims file any copies of the VA and private medical 
records regarding the veteran's wrist that have not already been 
associated with the claims folder.  The RO should specifically 
obtain any physical therapy records.


2.	The veteran should be afforded another VA examination to 
determine the nature and severity of her "residual scar, right 
wrist ganglion cyst excision."  The examiner should provide 
diagnoses of all disorders of the veteran's right hand and wrist.  
Such tests as the examining physician deems appropriate should be 
performed to include any neurological testing.  These tests should 
include a complete test of the range of motion of the veteran's 
right wrist.  In describing the range of motion, the examiner 
should answer the following questions:

a. Is the veteran's right wrist tender and/or painful?

b. Describe in full any neurological manifestations that are 
present as a result of the ganglion cyst excision.

c. Does the veteran's right wrist injury result in limitation of 
motion?

d. If the answer to question (c) is yes, what is the veteran's 
range of motion of the right wrist for dorsar flexion and palmar 
flexion?

e. If the answer to question (c) is yes, does the veteran have 
ankylosis of the right wrist, and if so, is such ankylosis 
favorable (in 20 to 30 degree dorsiflexion) or unfavorable (in any 
degree of palmar flexion, or with ulnar or radial deviation)?

f. Does the veteran's right wrist exhibit weakened movement, 
excess fatigability, incoordination, or pain on use attributable 
to the service connected disability?  If feasible, the examiner 
should note the degree of additional range of motion loss due to 
these symptoms, or more specifically, should note the degree of 
movement at which any of such symptoms begin.

g. Does pain significantly limit functional ability during flare-
ups or when the right wrist is used repeatedly over a period of 
time?  This determination should also, if feasible, be portrayed 
in terms of the degree of additional range of motion loss due to 
pain on use and during flare-ups.

4.	If it is not feasible to answer any of the above listed 
questions, this should be so stated.  The claims folder and a copy 
of this remand must be made available to the examining physician 
in conjunction with the examination so that he/she may review 
pertinent aspects of the veteran's medical history.

5.       After the development requested above has been completed, 
the RO 
should review the veteran's claims folder and ensure that all 
foregoing development has been conducted and completed in full.  
If any developments are incomplete, appropriate corrective action 
should be taken.

6.	The RO should re-adjudicate the veteran's claim for an 
initial compensable rating for her service connected "residual 
scar, right wrist ganglion cyst excision", with particular 
consideration given to the provisions of 38 C.F.R. §§  4.40, 4.45.  
In the event that the claims are not resolved to the satisfaction 
of the veteran, she should be provided a supplemental statement of 
the case, which includes a summary of additional evidence 
submitted, any additional applicable laws and regulations, and the 
reasons for the decision.  After the veteran and her 
representative have been given the applicable time to submit 
additional argument, the case should be returned to the Board for 
further review.

No action is required of the veteran until she receives further 
notice.  The Board does not intimate any factual or legal 
conclusion as to any final outcome warranted in the appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




_____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





